Citation Nr: 0334055	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-37 653	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
otitis externa.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from January 1953 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This appeal was previously before the Board in February 2001.  
At that time, it was remanded to allow the RO to implement 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has done this, providing the veteran with the 
substance of the VCAA and the regulations implementing it in 
a September 2003 Supplemental Statement of the Case, and 
providing him with specific formal notice of the VA's duty to 
assist him and of his responsibilities in the development of 
his claim for entitlement to a compensable disability rating 
in a November 2001 letter.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  
The Board also remanded the appeal to correct a procedural 
deficiency, however.  Since service connection for bilateral 
otitis externa was granted by the Board in May 1995, the RO 
has continuously utilized the wrong rating criteria and the 
wrong Diagnostic Code for rating the veteran's service-
connected disability.  In the February 2001 Board remand, the 
Board noted this and ordered the RO to provide the veteran 
with the provisions of Diagnostic Code 6210, setting forth 
objective criteria for the evaluation of otitis externa; and 
to re-adjudicate the veteran's claim using the provisions of 
Diagnostic Code 6210.  The Board also noted that Diagnostic 
Code 6210 had been amended slightly in June 1999, during the 
time frame when the veteran's appeal was active.  While the 
Code number and the rating criteria remained the same, the 
title of the Diagnostic Code was changed from "Disease of 
the auditory canal," to "Chronic otitis externa."  In 
terms of the veteran's appeal, this was essentially a 
nonsubstantive change, as Diagnostic Code 6210 was the most 
appropriate rating Code for the evaluation of otitis externa 
prior to the June 1999 change and it remains so subsequent to 
the change.  

Review of the claims file shows, however, that the RO has not 
provided the veteran with the substance of Diagnostic Code 
6210, and has not adjudicated the veteran's claim using these 
criteria, as ordered by the Board.  The RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for bilateral otitis externa 
following the initial award of service connection for that 
disability, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this regard, the veteran reported in a December 
2002 statement that he receives all medical treatment for ear 
complaints from the VA Medical Center in San Juan.  Because 
service connection has been granted effective in May 1991, 
proper adjudication of the veteran's claim for an initial 
rating increase requires review of medical records reflecting 
treatment for ear complaints from May 1991 to the present.  
This is especially important in light of the fact that 
"frequent and prolonged treatment" is one of the rating 
criteria set forth in Diagnostic Code 6210 which must be 
satisfied for the award of a compensable rating.  We also 
note that the veteran has recently been declared incompetent 
by the VA in part because of memory impairment.  Therefore, 
contemporaneous medical records are absolutely essential to 
show the nature and frequency of ear infections, as the 
veteran's own recollection may be less reliable.  Currently, 
the claims file contains records reflecting VA treatment 
provided between June 2002 and February 2003 only.  Thus, 
prior to further review, VA treatment records reflecting 
treatment for ear complaints from May 1991 to the present 
must be obtained. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran for his ear complaints from the 
San Juan VA Medical Center between May 
1991 and the present which are not 
contained in his claims file for 
inclusion in the file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, adjudicating the veteran's claim 
for a compensable rating for bilateral 
otitis externa, for the time frame from 
May 1991 through the present, using the 
criteria set forth in 38 C.F.R. § 4.87, 
Diagnostic Code 6210.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes the provisions of 
Diagnostic Code 6210 and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


